*938PER CURIAM.
*400The defendant Kim Lanham appeals from the judgment of strict foreclosure, rendered by the trial court, in favor of the plaintiff, Habitat for Humanity of Coastal Fairfield County, Inc. After reviewing and considering the record in this case, including the briefs and arguments of the parties on appeal, we conclude that the court properly rendered a judgment of strict foreclosure. There is no error.
The judgment is affirmed and the case is remanded to the trial court for the purpose of setting new law days.